Attachment to Advisory Action
The Response After Final filed August 1, 2022 has been entered.
The rejection of claims 9-11, 14, 15 and 17-21 under 35 U.S.C. 103 as being unpatentable over Goldfain in view of Singhal et al. and Diez et al. is maintained.
Applicant's arguments filed August 1, 2022  have been fully considered but they are not persuasive. 
Applicants discloses general monitoring of weight over time related to an increase in lifespan and general predisposition to obesity.  Applicants submit “there is simply no disclosure in the “aggregation process” of specific timeframes for weight measurements or specific threshold that is indicative of the predisposition to obesity that warrants the claimed dietary regime.”  
Applicants submit “the reliance upon Singhal is misplaced because of the difference in developmental requirements between human and canine newborns.”  Applicants provide the citations to several references to establish the practical minimum and maximum nutrient concentrations for canine foods.  Applicants explain “protein recommendations for human newborns are around 22 grams/kg, which amounts to approximately 6 grams for a 3kg newborns.”  Therefore, Applicants argue “a person of ordinary skill in the art would not have been motivated to combine Goldfain and Singhal because Singhal does not teach different formulas for canine nor suggest that human and canine newborns have the same nutritional requirements such that the study can be applied to canine newborns.
Here, Goldfain and Singhal et al. are combinable because they are concerned with the same field of endeavor, animal weight and predisposition to obesity.  Singhal et al. clearly recognizes the relationship between humans and animals.  Singhal et al. teaches that their study support the hypothesis that the first week of life is critical window for longer-term effect in both animals and humans ([0030]).  Singhal et al. also appreciates the results from animal models ([0031]).  While the emphasis of Singhal et al. is infant formula, the skilled artisan studying the predisposition to obesity in animals, would reasonably look to the results of Singhal et al.   
Lastly, Applicants submit “further reliance on Diez is also misplaced because the study involved the use of already obese adult dogs, without prior tracking or monitoring of the dogs as newborns.”  Applicants submit “regardless of the disclosure of a high-protein, low-starch diet, Diez fails to disclose tracking and monitoring of canine newborns to determine their predisposition to obesity before administering the claimed diet regime.”
Note that while Diez et al. does not disclose all the features of the present claimed invention, Diez et al. is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely that energy restriction during and after weight loss is needed to achieve and maintain optimal body condition, and in combination with the primary reference, discloses the presently claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759